UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4273



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


EDWARD B. BENNETT,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:04-cr-01089-PMD-1)


Submitted:   July 17, 2008                 Decided:   August 20, 2008


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.   Michael Rhett DeHart, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward B. Bennett appeals the district court’s judgment

sentencing him to ten months’ imprisonment and twenty-six months’

supervised    release   after   finding   he   violated   terms   of   his

supervised release.      The term of imprisonment was within the

advisory Sentencing Guidelines range of imprisonment.         Bennett’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), contending there exist no meritorious grounds for

appeal and conceding the sentence was reasonable.           Bennett was

notified of the opportunity to file a pro se supplemental brief but

chose not to do so.     We affirm.

             We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and not plainly unreasonable.         See United States v. Crudup, 461

F.3d 433, 437 (4th Cir. 2006).        In making this determination, we

first     consider   whether    the    sentence   is   procedurally    or

substantively unreasonable, and if so, whether it is “plainly” so.

Id.     While the district court must consider the Chapter 7 policy

statements and statutory requirements and factors applicable to

revocation sentences under 18 U.S.C.A. §§ 3553(a), 3583 (West 2000

& Supp. 2008), the district court ultimately has broad discretion

to revoke the previous sentence and impose a term of imprisonment

up to the statutory maximum.




                                  - 2 -
            We find no error with respect to the district court’s

decision to revoke Bennett’s supervised release and sentence him to

a term of ten months’ imprisonment.             There was also no error with

respect to the district court’s application of the Sentencing

Guidelines in determining Bennett’s advisory guidelines range of

imprisonment.     Likewise, we find no error with the direction that

Bennett   serve    five      months   of     his     supervised    release    in   a

residential reentry program.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the district court’s order revoking

Bennett’s supervised release and imposing a ten month sentence.

This court requires counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes such a petition would be frivolous, then

counsel   may   move    in    this    court    for    leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court    and     argument    would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                       - 3 -